Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 2/19/2020. 
Foreign Priority to 2/26/2019 is acknowledged. 

Information Disclosure Statement filed on 2/19/2020, 12/29/2021, is acknowledged and considered by the Examiner.

This communication is the first action on the merits.

Claims 1-20 is/are currently pending and have been examined.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“…design system unit configured to …extract...generate...define...”, “…an execution system unit configured to monitor...”.  in Claim 1.

“…an extractor configured to extract…”, “an evaluation index generator configured to generate ”, “a definer configured to define... ”, in Claim 2.

“...a data collector configured to collect...”, “...a data mapper configured to ascertain...”, “a lot sorter configured to sort...”, “...a feature amount extractor configured to extract...” in Claim 3.



“...a fault tree generator configured to generate...”, “...an action list generator configured to generate...”, “...an execution flowchart generator configured to generate ...” in Claim 5

“...the execution system unit gives an instruction...” in Claim 6
“...the execution system unit gives an instruction...” in Claim 7

“...a controller configured to control...”, “...a monitoring operator configured to monitor ...” “...a decision-making supporter configured to supply...” in Claim 8

“...a monitor configured to output...”, “an operation executor configured to give an instruction...” in Claim 9.

“...a cause checker configured to estimate...”, “a decision maker configured to supply...” in Claim 10.
“...the operation executor gives the instruction...” in Claim 11
“...the cause checker estimates the cause...” in Claim 12
“...the decision maker supplies...” in Claim 13

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes that a review of the specification reveals that the specification does not clearly set forth a particular corresponding structure for performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13, 14 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 1 recites the limitations “…design system unit configured to …extract...generate...define...” “…an execution system unit configured to monitor...”.  

These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use generic placeholders “…unit…” coupled with functional language “extract...generate...define…monitor”, without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.

Claims 2-13 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-9 are rejected for the reasons set forth above regarding claim 1 as a result.

Claim 2-13 recites the limitation that invokes 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because it uses the generic placeholder, without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the 

“…an extractor configured to extract…”, “an evaluation index generator configured to generate”, “a definer configured to define... ”, in Claim 2.

“...a data collector configured to collect...”, “...a data mapper configured to ascertain...”, “a lot sorter configured to sort...”, “...a feature amount extractor configured to extract...” in Claim 3.

“...a similar lot extractor configured to extract...”, “...a standard lot setter configured to select...”, “...a comparison analyzer configured to compare...” in Claim 4

“...a fault tree generator configured to generate...”, “...an action list generator configured to generate...”, “...an execution flowchart generator configured to generate ...” in Claim 5

“...the execution system unit gives an instruction...” in Claim 6
“...the execution system unit gives an instruction...” in Claim 7

“...a controller configured to control...”, “...a monitoring operator configured to monitor ...” “...a decision-making supporter configured to supply...” in Claim 8

“...a monitor configured to output...”, “an operation executor configured to give an instruction...” in Claim 9.

“...a cause checker configured to estimate...”, “a decision maker configured to supply...” in Claim 10.
“...the operation executor gives the instruction...” in Claim 11
“...the cause checker estimates the cause...” in Claim 12



Applicant may: 
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.


Claim 3, 14 recites “...divide the operation data into lot units of which a production method is a unit...”. It is unclear to what “a unit” refers, or is how “a unit” relates to “design system unit ” or “execution system unit “. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  Appropriate correction is required.

Claims 15 depend on claim 14 and do not cure the aforementioned deficiencies of claim 14, and thus, claims 15 is rejected for the reasons set forth above regarding claim 14 as a result.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.

Applicant has claimed one or more generic placeholders, i.e. “…unit…”. However, the generic placeholders do not explicitly define physical or tangible form in the claims. 



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 14) recite, “A quality stabilization ... comprising: 
a design system unit configured to extract a feature amount indicating a time transition of operation data which is data related to a plurality of production elements of a product in a section in which there is likelihood of an influence on quality of the product from the operation data, generate an evaluation index for evaluating the quality of the product based on the feature amount, and define running maintenance improvement information necessary to estimate a cause of deterioration in the quality of the product and decide on measures for the production elements from the evaluation index; and 
an execution system unit configured to monitor the operation data related to the product to be produced and supply reference information referred to in decision-making of a worker participating in production of the product using the running maintenance improvement information defined by the design system unit when the execution system unit has detected that the quality of the product is likely to deviate from an allowable range of the evaluation index.”


Analyzing under Step 2A, Prong 1:
The limitations regarding, …to extract a feature amount indicating a time transition of operation data which is data related to a plurality of production elements of a product in a section in which there is likelihood of an influence on quality of the product from the operation data, generate an evaluation index for evaluating the quality of the product based on the feature amount, and define running maintenance improvement information necessary to estimate a cause of deterioration in the quality of the product and decide on measures for the production elements from the evaluation index...to monitor the operation data related to the product to be produced and supply reference information referred to in decision-making of a worker participating in production of the product using the running maintenance improvement information defined by the design system unit when the execution system unit has detected that the quality of the product is likely to deviate from an allowable range of the evaluation index..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...to extract a feature amount indicating a time transition of operation data which is data related to a plurality of production elements of a product in a section in which there is likelihood of an influence on quality of the product from the operation data, generate an evaluation index for evaluating the quality of the product based on the feature amount, and define running maintenance improvement information necessary to estimate a cause of deterioration in the quality of the product and decide on measures for the production elements from the evaluation index...to monitor the operation data related to the product to be produced and supply reference information referred to in decision-making of a worker participating in production of the product using the running maintenance improvement information defined by the design system unit when the execution system unit has detected that the quality of the product is likely to deviate from an allowable range of the evaluation index...; therefore, the claims are directed to a mental process. 

Further, ...to extract a feature amount indicating a time transition of operation data which is data related to a plurality of production elements of a product in a section in which there is likelihood of an influence on quality of the product from the operation data, generate an evaluation index for evaluating the quality of the product based on the feature amount, and define running maintenance improvement information necessary to estimate a cause of deterioration in the quality of the product and decide on measures for the production elements from the evaluation index...to monitor the operation data related to the product to be produced and supply reference information referred to in decision-making of a worker participating in production of the product using the running maintenance improvement information defined by the design system unit when the execution system unit has detected that the quality of the product is likely to deviate from an allowable range of the evaluation index..., under the broadest reasonable interpretation, managing product quality is fundamental economic principles or practices and commercial activities, and, ...produced and supply reference information referred to in decision-making of a worker participating in production of the product..., is organizing human worker decision making,  therefore it is managing personal behavior or relationships or interactions between people. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

 system
Claim 6, 7, 19, 20: control devices controlling the production elements

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to, “...extract a feature amount...” “...monitor the operation data...”, ”...output the warning signal...” “...to generate...” “...supplies the reference information...”., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – “...extract a feature amount...” “...monitor the operation data...”, “...to generate...”,  , data output – “...to generate...”, ”...output the warning signal...”, “...supplies the reference information...”.


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least: 



[0086] The design system unit 20 has the functions of the operation data storage 21, the performance ascertainer 22, the KPI generator 23, and the OODA logic generator 24 illustrated in FIG. 1. The design system unit 20 may have the functions of the interfaces 31 and 32 illustrated in FIG. 1. The design system unit 20 is realized by, for example, a computer such as a personal computer or a workstation as in the terminal device TM. 

[0087]  The field devices FD and the controller 1 lb are connected to each other via a network N1. The controllers 11 a to l ld, the terminal device TM, and the design system unit 20 are connected to each other via a network N2. The network N1 is, for example, a wired network lain in a field of a plant. On the other hand, the network N2 is, for example, a wired network connecting the field of the plant to a monitoring room. The networks N1 and N2 may be wireless networks. 

[0106] The term "configured" is used to describe a component, unit or part of a device includes hardware and/or software that is constructed and/or programmed to carry out the desired function.

[0107]  Moreover, terms that are expressed as "means-plus function" in the claims should include any structure that can be utilized to carry out the function of that part of the present invention. 

[0108] The term "unit" is used to describe a component, unit or part of a hardware and/or25 softwarthat is constructed and/or programmed to carry out the desired function. Typical examples of the hardware may include, but are not limited to, a device and a circuit. 

[0109] While preferred embodiments of the present invention have been described and illustrated above, it should be understood that these are examples of the present invention and are not to be considered as limiting. Additions, omissions, substitutions, and other modifications can be made without departing from the scope of the present invention. Accordingly, the present invention is not to be considered as being limited by the foregoing description, and is only limited by the scope of the claims.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 14-17, 20 is/are rejected under 35 U.S.C. 102 as being unpatentable by WIPO Patent Publication to WO2014002319A1 to Hata et al., (hereinafter referred to as “Hata”).

As per Claim 1, Hata teaches: A quality stabilization system comprising: 
a design system unit configured to 
extract a feature amount indicating a time transition of operation data which is data related to a plurality of production elements of a product in a section in which there is likelihood of an influence on quality of the product from the operation data, (in at least [pg14 para5-10] The production management system 10 inputs various production management data and CKB theoretical value calculation results from the optimum index generation device 11, extracts data necessary for CKB method calculation, delivers it to the input unit 12 and 13, and CKB method theory The values are used to calculate the production flow schedule, including the Q-time constraint interval. The production management system 10 calculates an optimal schedule based on the CKB method theoretical value calculation result and a scheduling algorithm (dispatching rule, setup rule, etc.). The production management system 10 outputs information on the production schedule to each input unit 12, 13...The input unit 12 is information related to production planning, product information, process planning and the like via the production management system 10 and the production planning device, production timing and quantity of each type, production flow (by type), and an apparatus of each process Type and number, type-device correspondence table, processing time for each type, load size, load interval, minimum required time other than main processing (conveying time, setup time, etc.), Q-time restriction time (upper limit, lower limit) Enter).)
generate an evaluation index for evaluating the quality of the product based on the feature amount, and (in at least [pg15 para5] The index calculation unit 17 outputs the calculation result of the CKB optimum logical value calculation unit 15 to the production management system 10 in an appropriate data format, the information of the internal storage unit 16a of the sensitivity analysis unit 16 and the current CKB optimum logical value It also has a function of sending update data to the production management system 10 more quickly by comparing the calculation conditions of the calculation unit 15.)
define running maintenance improvement information necessary to estimate a cause of deterioration in the quality of the product and decide on measures for the production elements from the evaluation index; and (in at least [pg26 para3] The maximum waiting lot number calculated using Little's method and the number of works in progress are set for each product type, and the number of CKB methods provided with buffer sizes is completely Q-except when the WIP arrival is extremely small. It was confirmed that the time restriction could be suppressed, and the treatment of the variety was performed evenly, and the performance would not deteriorate, and that some improvements were made depending on the performance index. In the case where Q-time cracking is likely to occur (ρ = 1.2), product quality deterioration is reliably suppressed to a rework rate (Q-time constraint cracking rate) of approximately 32% when the CKB method is not applied, to zero. And improved throughput, average cycle time, in-process inventory, etc., and achieved a production rate (= (production amount) / (input amount)) superior to that of the conventional method. From the above experimental results, it has become clear that the performance of the CKB method in which the upper limit of the number in progress is set for each type is the best except when the arrival of WIP is extremely small.)
an execution system unit configured to 
monitor the operation data related to the product to be produced and supply reference information referred to in decision-making of a worker participating in production of the product using the running maintenance improvement information defined by the design system unit when the execution system unit has detected that the quality of the product is likely to deviate from an allowable range of the evaluation index. (in at least [pg2 para7] After calculating the average processing time of the device group i from the average processing time of all processes sharing the same device group i, calculate the in-process lot number upper limit WL (i) for keeping the Q-time constraint time, The magnitude of risk is determined by comparing the expected value W 待 ち of the number of waiting lots of the device group i calculated using the queue M / M / 1 model with the upper limit WL (i) or the like. Evaluate quantitatively using process slack and operation rate, and classify equipment as high or low possibility (risk) of not complying with Q-time constraints, and use it as improvement guideline. With regard to process processing time, the number of processes, and the number of apparatuses, calculation of a plurality of improvement plan candidates and determination of their feasibility are performed, and if there is even one improvement plan that can be implemented, improvement is made, and improvement is not made. [pg4 para1] Q-time constraints can be reliably observed even in situations where Q-time constraints that are not achieved by the conventional method are likely to occur, and the non-defective product throughput is improved. And provide optimal operation management conditions that can achieve cost reduction and reduction of environmental impact, resource consumption and energy consumption. [pg11 para2-6] when Q-time constraints that are not achieved by the conventional method are likely to occur, Q-time constraints are surely adhered to, and good product throughput improvement, cost reduction and environmental load reduction are achieved. It is possible to provide optimal operation management conditions that can be Also, in relation to the above effects, analysis methods and appropriateness are also applied to handling of multi-product production, preventive maintenance of equipment, mutual interference of multiple Q-time constraints, which are the main causes of Q-time constraint cracking. It is possible to simultaneously achieve improvement in non-defective product throughput, cost reduction and environmental load reduction while complying with Q-time constraints by providing a new management method...It is a figure showing the system configuration which can apply the optimal index generation device concerning a 1st embodiment of the present invention. FIG. 7 is a diagram showing a Q-time restricted section of the semiconductor pre-process as a specific example of the process shown in FIG. 1; It is a figure for demonstrating a performance evaluation index and its calculation method. It is a figure which shows the apparatus (washing | cleaning process) of a batch continuous multitasking process. It is a figure which shows a batch apparatus (heat treatment process). It is a figure which shows a work-in-process control area. It is a figure which shows a load rule. It is a figure which shows batch group waiting time (factor). It is a figure showing batch set waiting time (calculation). It is a figure showing a single breed basic model. It is a figure which shows a single form basic model (process). It is a figure showing a single breed basic model (breed). It is a figure which shows evaluation comparison (single type | formula, regular injection, non-bottleneck, == 0.8). It is a figure which shows evaluation comparison (a single kind, regular injection, a bottleneck, (rho) = 1.2). It is a figure showing evaluation comparison (single kind, index input, non-bottleneck, ρ = 0.8). It is a figure showing evaluation comparison (single kind, index input, bottleneck, rho = 1.2). It is a figure which shows a multi-kind basic model. It is a figure which shows a multi-kind basic model (process). It is a figure which shows a several kind basic model (kind). It is a figure which shows a processable apparatus (cleaning). It is a figure which shows a processable apparatus (heat processing). It is a figure for demonstrating determination of an arrival rate. It is a figure showing evaluation comparison (a plurality of kinds, index input, non-bottleneck, ρ = 0.8). It is a figure showing evaluation comparison (a plurality of kinds, index input, a bottleneck, rho = 1.2). It is a figure which shows the rework condition in rho = 0.3. It is a figure which shows the rework factor in rho = 0.3. It is a figure showing rule comparison (a plurality of kinds, index input, non-bottleneck, ρ = 0.3). It is a figure showing rule comparison (a plurality of kinds, index input, non-bottleneck, ρ = 0.8). It is a figure showing rule comparison (a plurality of kinds, index input, bottleneck, ρ = 1.2). It is a figure showing the system configuration which can apply the optimal index generation device concerning a 2nd embodiment of the present invention. It is a figure showing a lot single task type device. It is a figure which shows the example of fixed maintenance. It is a figure which shows the apparatus group (m1-m5) at the time of normal. It is a figure which shows when apparatus m6 substitutes m2. It is a figure for demonstrating the case where two or more PMs occur at the same time. It is a figure for demonstrating the case where only one PM occurs at the same time. It is a figure which shows simple parallel processing. FIG. 6 is a job allocation diagram in consideration of fixed maintenance.)

As per Claim 2, Hata teaches: The quality stabilization system according to claim 1, wherein the design system unit comprises:  
an extractor configured to extract the feature amount from the operation data; (in at least [pg50 para3] The sensitivity analysis unit (CKB + JAMP characteristic) 35 is based on the CKB method and the JAMP method sensitivity analysis unit, but the characteristics of this sensitivity analysis (CKB + JAMP performance characteristic) are the same as the characteristics of the CKB + JAMP optimum logical value calculation unit 36 It is characterized in that sensitivity analysis is performed for all target periods for each period having different process capability and its transition period. The information in the internal storage unit 35a is also used to determine the necessity of executing the optimum index generation 31. This necessity is determined by various changes in production processes # 1 and # 2 to be managed (changes in processing capacity of equipment group, change in target production rate, change in traffic, change / addition of Q-time constraints, etc. It is judged corresponding to). If the necessity is confirmed, a calculation instruction is given to the optimum index generation 31. [pg14 para4] The input unit 12 is information related to production planning, product information, process planning and the like via the production management system 10 and the production planning device, production timing and quantity of each type, production flow (by type), and an apparatus of each process Type and number, type-device correspondence table, processing time for each type, load size, load interval, minimum required time other than main processing (conveying time, setup time, etc.), Q-time restriction time (upper limit, lower limit) Enter).)
an evaluation index generator configured to generate the evaluation index based on the feature amount; and (in at least [pg50 para6-pg51 para1] The operation of the optimum index generation device 31 according to the third embodiment of the present invention will be described with reference to FIG. Information on a plurality of devices included in the production execution system is input by the input unit 12 via the production management system 10, and the upper limit value and the lower limit value of the staying time between the processing steps by the plurality of devices are indicated from the input information The Q-time structure is analyzed by the Q-time structure analysis unit 14, and for each Q-time constraint, an arrival at which the magnitude relation between the batch set waiting time related to the arrival of the product and the upper limit value of the Q-time constraint switches Calculate the boundary value of the rate, determine the appropriate load rule, and enter the multiple devices from the information on the multiple regular devices and alternate devices included in the production execution system input from the input unit 22 via the production management system 10 The device classification calculating unit 28 divides the device into a regular device and a substitute device, calculates the number of times of operation and the operation time of a plurality of devices, and relates to the regular device and the substitute device. Based on the calculated preventive maintenance time and the input information and Q-time structure, calculate the optimal maintenance start time, calculate the optimal number of Kanbans by type and buffer size, and use it as the index information by the index calculation unit 17 Output, calculate the number of times of operation, operation time and preventive maintenance start time for the regular device and the alternative device by the start end time calculation unit 26, and supply the optimum index information calculated by the index calculation unit 17 to the production management system 10. At the same time, the optimum start / end time information calculated by the start / end time calculation unit 26 is supplied to the production management system 10.) 
a definer configured to define the running maintenance improvement information from the evaluation index. (in at least [pg29 para2] The optimum index generating device 21 according to the second embodiment of the present invention manages, for example, the maintenance schedule of the device group 5 provided in each of the production process # 1 with respect to the operation method for dispersing the preventive maintenance time of the manufacturing device The production management system 10 and the engineering business system 29 are targets of control. In the present embodiment, a production load distribution method (hereinafter referred to as the JAMP method) for dispersion of maintenance time will be described.)

As per Claim 3, Hata teaches: The quality stabilization system according to claim 2, wherein the extractor comprises: 
a data collector configured to collect the operation data;  (in at least [pg50 para3] The sensitivity analysis unit (CKB + JAMP characteristic) 35 is based on the CKB method and the JAMP method sensitivity analysis unit, but the characteristics of this sensitivity analysis (CKB + JAMP performance characteristic) are the same as the characteristics of the CKB + JAMP optimum logical value calculation unit 36 It is characterized in that sensitivity analysis is performed for all target periods for each period having different process capability and its transition period. The information in the internal storage unit 35a is also used to determine the necessity of executing the optimum index generation 31. This necessity is determined by various changes in production processes # 1 and # 2 to be managed (changes in processing capacity of equipment group, change in target production rate, change in traffic, change / addition of Q-time constraints, etc. It is judged corresponding to). If the necessity is confirmed, a calculation instruction is given to the optimum index generation 31. [pg14 para4] The input unit 12 is information related to production planning, product information, process planning and the like via the production management system 10 and the production planning device, production timing and quantity of each type, production flow (by type), and an apparatus of each process Type and number, type-device correspondence table, processing time for each type, load size, load interval, minimum required time other than main processing (conveying time, setup time, etc.), Q-time restriction time (upper limit, lower limit) Enter).)
a data mapper configured to ascertain start and end of each production method from the operation data and divide the operation data into lot units of which a production method is a unit; (in at least [pg33 para1] The product has various processing units such as "part (wafer)""lot""batch". In the present embodiment, when 25 parts, which are units of general factory processing and transportation, are regarded as one lot, and a plurality of lots can be processed simultaneously, the plurality of lots that can be processed are collectively called a batch. The maximum number of lots that can be processed simultaneously (batch size) varies depending on the process. For example, the batch size of the cleaning process targeted by the present embodiment is 2 lots, and the batch size of the heat treatment process is 6 lots. A processing line in which steps capable of processing in batch units are continuous is called "batch processing line". The washing step and the heat treatment step will be described later.)
a lot sorter configured to sort the operation data divided into the lot units for each running mode; and (in at least [pg15 para4] The sensitivity analysis unit (CKB characteristic) 16 inputs Q-time section process information, traffic intensity (variable), lot arrival rate (sort by type) (variable), process capacity (variable), load size (variable), etc. , Calculate the change characteristics of CKB theoretical value calculation results when the lot arrival rate or the processing capacity of the process changes. This sensitivity analysis result may be recorded in the internal storage unit 16a, and may be used immediately as update data when the arrival rate of lots and the process capacity of the process dynamically change in the Q-time restricted section. it can. The sensitivity analysis unit (CKB characteristic) 16 has, as performance characteristics, traffic intensity, in-process arrival rate, number of Kanban (sort by type) and buffer size for process capacity, and number of Kanban and buffer size for load size (variable). [pg64 para10-pg65 para1] The procedure of the device category calculating unit 54 is composed of three steps of (S71) Calculation of required number of devices according to device category → (S72) Sorting in preparation order → (S73) Device category determination and maintenance order determination. First, (S71) In the required number of devices classified by device category, the number of divided devices of the regular device (regular capability) and the alternative device (alternative capability) is calculated as in the second embodiment. (S72) In the setup sequence sort, the devices belonging to the device group 5 of the production process # 1 are sorted in the order of the setup ratio calculated by the setup change cycle calculation unit 53. (S73) In the apparatus classification and maintenance order determination, the apparatus classification and maintenance order of each apparatus are determined based on the result of the setup order sorting (S72). )
a feature amount extractor configured to extract the feature amount from the operation data sorted for each running mode.  (in at least [pg64 para10-pg65 para1] The procedure of the device category calculating unit 54 is composed of three steps of (S71) Calculation of required number of devices according to device category → (S72) Sorting in preparation order → (S73) Device category determination and maintenance order determination. First, (S71) In the required number of devices classified by device category, the number of divided devices of the regular device (regular capability) and the alternative device (alternative capability) is calculated as in the second embodiment. (S72) In the setup sequence sort, the devices belonging to the device group 5 of the production process # 1 are sorted in the order of the setup ratio calculated by the setup change cycle calculation unit 53. (S73) In the apparatus classification and maintenance order determination, the apparatus classification and maintenance order of each apparatus are determined based on the result of the setup order sorting (S72).)

As per Claim 4, Hata teaches:  The quality stabilization system according to claim 2, wherein the evaluation index generator comprises:  
a similar lot extractor configured to extract mutually similar lots based on the feature amount; (in at least [pg15 para4] The sensitivity analysis unit (CKB characteristic) 16 inputs Q-time section process information, traffic intensity (variable), lot arrival rate (sort by type) (variable), process capacity (variable), load size (variable), etc. , Calculate the change characteristics of CKB theoretical value calculation results when the lot arrival rate or the processing capacity of the process changes. This sensitivity analysis result may be recorded in the internal storage unit 16a, and may be used immediately as update data when the arrival rate of lots and the process capacity of the process dynamically change in the Q-time restricted section. it can. The sensitivity analysis unit (CKB characteristic) 16 has, as performance characteristics, traffic intensity, in-process arrival rate, number of Kanban (sort by type) and buffer size for process capacity, and number of Kanban and buffer size for load size (variable). For the characteristics of (1), the traffic intensity, arrival rate, process capability, load size, and Q-time time length corresponding to each Kanban number and buffer size threshold are recorded in the internal storage unit 16a. The input / output result of the CKB optimum logical value calculation unit 15 is also recorded in the internal storage unit 16a. The information in the internal storage unit 16a is also used to determine the necessity of executing the optimum index generation 11. This necessity determination corresponds to various changes in production process # 1 to be managed (changes in processing capacity of equipment group, change in target production rate, change in traffic, change / addition of Q-time constraints, etc.) To be judged. If the necessity is confirmed, a calculation instruction is given to the optimum index generation 11.)
a standard lot setter configured to select a standard lot serving as a standard from the lots extracted by the similar lot extractor; and (in at least [pg15 para5] The index calculation unit 17 outputs the calculation result of the CKB optimum logical value calculation unit 15 to the production management system 10 in an appropriate data format, the information of the internal storage unit 16a of the sensitivity analysis unit 16 and the current CKB optimum logical value It also has a function of sending update data to the production management system 10 more quickly by comparing the calculation conditions of the calculation unit 15. The sensitivity analysis unit (performance characteristics) 18 inputs the input data used for the CKB method, the conditions of the CKB optimal theoretical value, and under the conditions of the determined CKB optimal theoretical value, the process for evaluating the performance of the process Calculation is performed, and various performance evaluation indexes for traffic intensity, arrival rate, and process capacity are output to the production management system 10 as performance characteristics..) 
a comparison analyzer configured to compare a target lot with the standard lot to evaluate a relative difference and generate the evaluation index based on the difference.  (in at least [pg15 para5] The index calculation unit 17 outputs the calculation result of the CKB optimum logical value calculation unit 15 to the production management system 10 in an appropriate data format, the information of the internal storage unit 16a of the sensitivity analysis unit 16 and the current CKB optimum logical value It also has a function of sending update data to the production management system 10 more quickly by comparing the calculation conditions of the calculation unit 15. The sensitivity analysis unit (performance characteristics) 18 inputs the input data used for the CKB method, the conditions of the CKB optimal theoretical value, and under the conditions of the determined CKB optimal theoretical value, the process for evaluating the performance of the process Calculation is performed, and various performance evaluation indexes for traffic intensity, arrival rate, and process capacity are output to the production management system 10 as performance characteristics.). [pg16 para5-10] Hereinafter, the operation of each part constituting the optimum index generation device 11 according to the first embodiment of the present invention will be described. The optimum index generation device 11 sets, for example, a Q-time constraint section of the pre-semiconductor step shown in FIG. 2 as a control target. This process section is a process section in which the cleaning process and the heat treatment process are continuous, and the following can be mentioned as its features. In the present embodiment, although the control target of the optimum index generation device 11 is treated as a Q-time constraint section of the semiconductor pre-process, the present invention is not limited to such a target. It can be applied to the information communication process. (1) Since this process section may become a bottleneck of the entire production execution system due to the existence of Q-time constraints, it affects the throughput. (2) Since it is a batch processing line, the load size (batch) determined by the load rules affects the throughput, the utilization of the apparatus, and the cost for processing per unit product.)

As per Claim 7, Hata teaches: The quality stabilization system according to claim 1, 
wherein the execution system unit gives an instruction to a plurality of control devices controlling the production elements so that the quality of the product is within the allowable range of the evaluation index.  (in at least [pg1 para1] The present invention relates to an optimum index generation device for supplying index information on a plurality of devices to a production management system that controls a plurality of devices to produce various kinds of products [pg28 para4] A practical production logistics method that achieves high throughput while complying with Q-time constraints in multi-variety production is named CKB (Control of Kanban and Buffer sizes). In the first embodiment, a program of the CKB method and a result of performance evaluation using it (by probabilistic simulation using actual factory data). From this performance evaluation result, when the CKB method is not applied, the rework rate (Q-time constraint cracking rate) which is about 32% is reliably suppressed to zero to prevent the deterioration of the product quality, and throughput, average cycle time, The in-process inventory etc. can also be improved, and the result of achieving a production rate (= production amount / input amount) superior to the conventional method is obtained.)

As per Claim 14-17, 20 for a method (see at least Hata [pg1 para1]), respectively, substantially recite the subject matter of Claim 1-4, 7 and are rejected based on the same reasoning and rationale.
Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 8-13, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by WIPO Patent Publication to WO2014002319A1 to Hata et al., (hereinafter referred to as “Hata”) in view of US Patent Publication to US20170132724A1 to Aqlan et al., (hereinafter referred to as “Aqlan”)


As per Claim 5, Hata teaches: The quality stabilization system according to claim 2, wherein the definer comprises:
a storage configured to store the generated evaluation index; (in at least [pg73 para3] In 65, an optimal index for production distribution and inventory control in the Q-time constrained section of the target production process is generated, and the index is used by the production management system 10, the engineering operation system 29, or an engineer or operator of production process # 1. While outputting through the calculation unit 66, it is stored in the internal storage 66a.) 
... used to estimate a cause of deterioration in the quality of the product from the evaluation index; (in at least [pg26 para3] The maximum waiting lot number calculated using Little's method and the number of works in progress are set for each product type, and the number of CKB methods provided with buffer sizes is completely Q-except when the WIP arrival is extremely small. It was confirmed that the time restriction could be suppressed, and the treatment of the variety was performed evenly, and the performance would not deteriorate, and that some improvements were made depending on the performance index. In the case where Q-time cracking is likely to occur (ρ = 1.2), product quality deterioration is reliably suppressed to a rework rate (Q-time constraint cracking rate) of approximately 32% when the CKB method is not applied, to zero. And improved throughput, average cycle time, in-process inventory, etc., and achieved a production rate (= (production amount) / (input amount)) superior to that of the conventional method. From the above experimental results, it has become clear that the performance of the CKB method in which the upper limit of the number in progress is set for each type is the best except when the arrival of WIP is extremely small
an action list generator configured to generate an action list for proposing measures for the production elements when the deviation from the allowable range of the evaluation index occurs; and (in at least [pg27 para2] In the model of QT with traffic intensity of 0.3 or more types, experiment is performed without the condition of “rework if time exceeds Q-time constraint”, and the histogram showing inter-process stay time of lot at that time is shown in Figure 25. It is. From this figure, it can be seen that lots with residence times exceeding 720 minutes (12 hours) exist, which certainly cause Q-time constraints. The lots that had undergone Q-time restriction cracking were only varieties 1 and 2. In order to investigate the cause of Q-time constraint cracking of these lots, a lot causing Q-time constraint cracking and a lot in which the lot and the batch are combined are extracted, and two of them are shown in FIG. From this table, it is possible to schedule batches before Q-time constraint failure occurs if periodic loading, and even though lots should be able to start processing, index loading causes variation in lot arrival, and lots It can be seen that the Q-time constraint cracking has occurred as a result of the late arrival of and delayed batch set time.)
an execution flowchart generator configured to generate an execution flowchart for executing the measures. (in at least [pg57 para10-pg58 para2] (3) Procedural CKB (CKB-PS) method By combining MNA1 method and MNA2 method, Q-time constraints are simultaneously managed based on dynamic state change monitoring / prediction etc. for the entire manufacturing flow. Procedures (standard, with conditional branching (serial type, parallel type)) were uniformly defined as "procedural CKB method". FIG. 54 is a flowchart (part 1) of the procedural CKB method (standard). The optimum index generation device 41 includes an HDD, a RAM, and a CPU storing the control program represented by the flowchart, and the CPU reads the control program from a storage medium such as an HDD, a ROM, or a CDROM to control the device 41. To be.)
Although implied, Hata does not expressly disclose the following limitations, which however, are taught by Aqlan,
a fault tree generator configured to generate a fault tree used to estimate a cause of deterioration in the quality of the product from the evaluation index; (in at least [0020] Defect management in manufacturing environments, such as the server manufacturing environment, includes identification of a defect, finding solutions for the defect, and providing resources and tools to repair the defect. Predicting and preventing the defect or quality issues before they can occur is performed during quality risk management. Tools, such as Risk Ranking and Filtering (RRF), Failure Mode and Effect Analysis (FMEA), Hazard and Operability Analysis (HAZOP), and Fault Tree Analysis (FTA) are used for analyzing the defects. [0032] The processor calculates a similarity index of the current defect compared to the defects in the cluster, as shown at block 518. The processor 110, in an example, uses the most similar defect in the cluster to identify a root cause and a solution to the defect based on the identified root cause, as shown at blocks 315 and 320. The processor 110 may continue the defect transformation 510 until the processor identifies a root cause for the current defect [0043] the processor 110 generates the RSM for resolving the current defect by identifying the potential root causes and solutions, and further using the predetermined skills for the selected solution.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hata by, ….dentifying a root cause of a defect from a root cause database by generating a reference code. The method also includes generating a defect score based on characteristics of the defect and the root cause, and identifying a set of solutions for the defect based on the defect score...Predicting and preventing the defect or quality issues before they can occur is performed during quality risk management. Tools, such as Risk Ranking and Filtering (RRF), Failure Mode and Effect Analysis (FMEA), Hazard and Operability Analysis (HAZOP), and Fault Tree Analysis (FTA) are used for analyzing the defects, as taught by Aqlan, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Hata with the motivation of, …to resolve a defect during a manufacturing process... to improve the process by mapping defects to reference codes that represent roots causes identified during previous occurrences of the defects...facilitate an automated system to perform the mapping process, score the defects, identify the best solution, and determine the resources and skills to resolve the defect....Predicting and preventing the defect or quality issues before they can occur...identifying a root cause of a defect..., as recited in Aqlan.


As per Claim 6, Hata teaches: The quality stabilization system according to claim 5, 
wherein the execution system unit gives an instruction in accordance with the execution flowchart to a plurality of control devices controlling the production elements.  (in at least [pg1 para1] The present invention relates to an optimum index generation device for supplying index information on a plurality of devices to a production management system that controls a plurality of devices to produce various kinds of products. [pg27 para4] when the arrival of WIP was late, it was found that rework could not be controlled by the number of kanban alone, and it was better to control rework by changing the load rule. When the traffic intensity is 0.8, performance indicators such as throughput and cycle time show better values for Full. In the case of traffic intensity of 1.2, all the results were the same. From the above, it is clear that, even if the traffic intensity is 0.3, using the PLA and AFL load rules will not cause a Q-time constraint break and the performance index will not deteriorate. However, if traffic intensity is 0.8, the Load rule of Full has better performance, so to perform better production scheduling, monitor the process status and change the load rule according to the change of traffic intensity. It is considered necessary.)


As per Claim 8, Hata teaches: The quality stabilization system according to claim 5, wherein the execution system unit comprises:  
a controller configured to control the production elements and output the operation data; (in at least [pg1 para1] The present invention relates to an optimum index generation device for supplying index information on a plurality of devices to a production management system that controls a plurality of devices to produce various kinds of products)
a monitoring operator configured to monitor the operation data output from the controller and output a warning signal when the monitoring operator has detected that the quality of the product is likely to deviate from the allowable range of the evaluation index; and (in at least [pg32 para2] In order to produce a product with the designed size and function (non-defective product), the processing time as well as the residence time between processes had to be strictly controlled. Therefore, production scheduling that takes into consideration Q-time constraints (upper and lower limit values of residence time between machining) is important. As described in the first embodiment, Q-time constraint cracking is likely to occur in a situation where the waiting time is extended due to preventive maintenance (PM) of the manufacturing apparatus, so decentralization of the apparatus PM is a quality assurance and cost viewpoint It is also a very important task.)
a decision-making supporter configured to supply the reference information when the warning signal has been output from the monitoring operator.  (in at least [pg25 para5-pg26 para1]  in the CKB method, the Q-time crack is suppressed to zero, and rework is completely suppressed as compared with the reference QT, while the throughput is improved, the average cycle time is short, and the number of work in process is reduced.)

As per Claim 9, Hata teaches: The quality stabilization system according to claim 8, wherein the monitoring operator comprises: 
a monitor configured to output the warning signal; and (in at least [pg48 para3] The fluctuation monitoring and detection unit 32 monitors and detects fluctuations due to event and state data updates, such as lot processing start / end, equipment state change (due to failure etc.) and change in processing capacity of equipment group, etc. It is output to the calculation necessity determination unit 34
an operation executor configured to give an instruction to the controller so that the quality of the product is within the allowable range of the evaluation index. (in at least [pg26 para3] The maximum waiting lot number calculated using Little's method and the number of works in progress are set for each product type, and the number of CKB methods provided with buffer sizes is completely Q-except when the WIP arrival is extremely small. It was confirmed that the time restriction could be suppressed, and the treatment of the variety was performed evenly, and the performance would not deteriorate, and that some improvements were made depending on the performance index. In the case where Q-time cracking is likely to occur (ρ = 1.2), product quality deterioration is reliably suppressed to a rework rate (Q-time constraint cracking rate) of approximately 32% when the CKB method is not applied, to zero. And improved throughput, average cycle time, in-process inventory, etc., and achieved a production rate (= (production amount) / (input amount)) superior to that of the conventional method.)

As per Claim 10, Hata teaches: The quality stabilization system according to claim 9, wherein the decision-making supporter comprises: 
a cause checker configured to estimate a cause of deterioration in the quality of the product when the warning signal has been output from the monitor; and (in at least [pg85 para2] equipment outages due to equipment maintenance and failures due to resource bottlenecks and non-resource bottlenecks cause a decline in the production capacity of equipment groups, causing fluctuations in the production distribution (in particular, equipment fluctuations). It causes a decline period in which the production rate falls below the (target or maximum) production rate of the bottleneck and the production spike that the recovery period forms, and propagates to the bottleneck as a production distribution, producing a resource bottleneck It may lower the rate.)
a decision maker configured to supply the reference information based on the cause estimated by the cause checker.  (in at least [pg72 para 1-5] making production risk recommendations. The optimum index generating device 51 of the fifth embodiment makes it possible to reduce the production spike as shown in FIG. 75 as much as possible and always maintain high production capacity. Here, in the first embodiment, the third embodiment, and the fourth embodiment, by using the production load distribution method of each device in consideration of the preparation of multi-variety production and the preventive maintenance calculated in the fifth embodiment. A sixth embodiment shows a method of enhancing the function / performance of the optimum index generating device 11, the optimum index generating device 31, and the optimum index generating device 41. The sixth embodiment shows a method of managing a production process with an inter-process residence time limit such as a Q-time constraint section taking into consideration maintenance of manufacturing facilities and setup of multi-variety and repetitive production...On the other hand, in the optimum index generating device 31 (third embodiment) and others, the optimum index and its replacement condition for production distribution and inventory control of Q-time constrained section matched to the bottleneck of the production process to be managed are generated. did. In the sixth embodiment, based on the information on the production capacity and production load of the device group at each time point associated with maintenance and setup and production load distribution to each device generated by the optimum index generation device 51 of the fifth embodiment, (1) Anticipate and analyze changes in the location of the bottleneck and the production capacity (production spike calculation unit 64), and specifically show the cause and analysis method of the production spike shown in the third embodiment and FIG. embodying an application of the production and distribution, inventory management -time constraint section (CKB = JAMP-wS 2 optimum theoretical value calculating section 65). (2) At this time, by introducing a phase into the multi-product production cycle of each device calculated by the optimum index generating device 51 (fifth embodiment), the production risk can be reduced by increasing the production rate, The production spike is deformed (device group production cycle phase setting unit 63). (3) Also, in addition to the preventive maintenance, setup, and production load distribution taken up in the fifth embodiment, there is a change to the production spike dynamic change due to predictive maintenance and sudden failure based on monitoring and prediction of manufacturing equipment abnormalities. Add a description of the response method.)

As per Claim 11, Hata teaches:  The quality stabilization system according to claim 9, 
wherein the operation executor gives the instruction according to the execution flowchart generated by the execution flowchart generator to the controller. (in at least [pg72 para 1-5]  On the other hand, in the optimum index generating device 31 (third embodiment) and others, the optimum index and its replacement condition for production distribution and inventory control of Q-time constrained section matched to the bottleneck of the production process to be managed are generated. did. In the sixth embodiment, based on the information on the production capacity and production load of the device group at each time point associated with maintenance and setup and production load distribution to each device generated by the optimum index generation device 51 of the fifth embodiment, (1) Anticipate and analyze changes in the location of the bottleneck and the production capacity (production spike calculation unit 64), and specifically show the cause and analysis method of the production spike shown in the third embodiment and FIG. embodying an application of the production and distribution, inventory management -time constraint section (CKB = JAMP-wS 2 optimum theoretical value calculating section 65). (2) At this time, by introducing a phase into the multi-product production cycle of each device calculated by the optimum index generating device 51 (fifth embodiment), the production risk can be reduced by increasing the production rate, The production spike is deformed (device group production cycle phase setting unit 63). (3) Also, in addition to the preventive maintenance, setup, and production load distribution taken up in the fifth embodiment, there is a change to the production spike dynamic change due to predictive maintenance and sudden failure based on monitoring and prediction of manufacturing equipment abnormalities. Add a description of the response method)

As per Claim 12, Hata teaches:  The quality stabilization system according to claim 10, 
wherein the cause checker estimates the cause of deterioration in the quality of the product using ....(in at least [pg26 para3] The maximum waiting lot number calculated using Little's method and the number of works in progress are set for each product type, and the number of CKB methods provided with buffer sizes is completely Q-except when the WIP arrival is extremely small. It was confirmed that the time restriction could be suppressed, and the treatment of the variety was performed evenly, and the performance would not deteriorate, and that some improvements were made depending on the performance index. In the case where Q-time cracking is likely to occur (ρ = 1.2), product quality deterioration is reliably suppressed to a rework rate (Q-time constraint cracking rate) of approximately 32% when the CKB method is not applied, to zero. And improved throughput, average cycle time, in-process inventory, etc., and achieved a production rate (= (production amount) / (input amount)) superior to that of the conventional method. From the above experimental results, it has become clear that the performance of the CKB method in which the upper limit of the number in progress is set for each type is the best except when the arrival of WIP is extremely small.)

Although implied, Hata does not expressly disclose the following limitations, which however, are taught by Aqlan,
wherein the cause checker estimates the cause of deterioration in the quality of the product using the fault tree generated by the fault tree generator.  (in at least [0020] Defect management in manufacturing environments, such as the server manufacturing environment, includes identification of a defect, finding solutions for the defect, and providing resources and tools to repair the defect. Predicting and preventing the defect or quality issues before they can occur is performed during quality risk management. Tools, such as Risk Ranking and Filtering (RRF), Failure Mode and Effect Analysis (FMEA), Hazard and Operability Analysis (HAZOP), and Fault Tree Analysis (FTA) are used for analyzing the defects. [0032] The processor calculates a similarity index of the current defect compared to the defects in the cluster, as shown at block 518. The processor 110, in an example, uses the most similar defect in the cluster to identify a root cause and a solution to the defect based on the identified root cause, as shown at blocks 315 and 320. The processor 110 may continue the defect transformation 510 until the processor identifies a root cause for the current defect [0043] the processor 110 generates the RSM for resolving the current defect by identifying the potential root causes and solutions, and further using the predetermined skills for the selected solution.)
The reason and rationale to combine Hata and Aqlan is the same as recited above.


As per Claim 13, Hata teaches:  The quality stabilization system according to claim 10, 
wherein the decision maker supplies the reference information based on the action list generated by the action list generator.   (in at least [pg72 para 1-5] making production risk recommendations. The optimum index generating device 51 of the fifth embodiment makes it possible to reduce the production spike as shown in FIG. 75 as much as possible and always maintain high production capacity. Here, in the first embodiment, the third embodiment, and the fourth embodiment, by using the production load distribution method of each device in consideration of the preparation of multi-variety production and the preventive maintenance calculated in the fifth embodiment. A sixth embodiment shows a method of enhancing the function / performance of the optimum index generating device 11, the optimum index generating device 31, and the optimum index generating device 41. The sixth embodiment shows a method of managing a production process with an inter-process residence time limit such as a Q-time constraint section taking into consideration maintenance of manufacturing facilities and setup of multi-variety and repetitive production. [pg27 para2] In the model of QT with traffic intensity of 0.3 or more types, experiment is performed without the condition of “rework if time exceeds Q-time constraint”, and the histogram showing inter-process stay time of lot at that time is shown in Figure 25. It is. From this figure, it can be seen that lots with residence times exceeding 720 minutes (12 hours) exist, which certainly cause Q-time constraints. The lots that had undergone Q-time restriction cracking were only varieties 1 and 2. In order to investigate the cause of Q-time constraint cracking of these lots, a lot causing Q-time constraint cracking and a lot in which the lot and the batch are combined are extracted, and two of them are shown in FIG. From this table, it is possible to schedule batches before Q-time constraint failure occurs if periodic loading, and even though lots should be able to start processing, index loading causes variation in lot arrival, and lots It can be seen that the Q-time constraint cracking has occurred as a result of the late arrival of and delayed batch set time.)


As per Claim 18, 19 for a method (see at least Hata [pg1 para1]), respectively, substantially recite the subject matter of Claim 5, 6 and are rejected based on the same reasoning and rationale.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623